 


114 HR 1071 IH: Fiscal Fairness Act
U.S. House of Representatives
2015-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1071 
IN THE HOUSE OF REPRESENTATIVES 
 
February 25, 2015 
Mr. Fattah introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend section 1120A(c) of the Elementary and Secondary Education Act of 1965 to assure comparability of opportunity for educationally disadvantaged students. 
 
 
1.Short titleThis Act may be cited as the Fiscal Fairness Act. 2.PurposesThe purposes of this Act are as follows: 
(1)To remedy the inequitable distribution of State and local funds within the areas served by local educational agencies. (2)To reinforce the supplementary intent of funds made available under title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), ensuring that these funds serve their original purpose of subsidizing the increased costs associated with educating students in concentrated poverty. 
(3)To address the statutory, regulatory, and enforcement weaknesses that have undermined the role of the comparability requirement in ensuring comparability within school districts. (4)To require the inclusion of real teacher salaries in calculations of per-pupil expenditures. 
(5)To provide sufficient transparency, accountability, and disclosure to allow parents, communities, educators, and local agency officials to ensure students have access to the resources they need to achieve at high levels. 3.Comparability of ExpendituresSection 1120A(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6321(c)) is amended to read as follows: 
 
(c)Comparability of Expenditures 
(1)In general 
(A)Comparable funding in generalExcept as provided in paragraphs (4) and (5), a local educational agency may receive funds under this part for a fiscal year only if, for the preceding fiscal year, the average expenditure per pupil of State and local funds in each school served under this part was at least 97 percent of the average expenditure per pupil of State and local funds across all schools served by the local educational agency that are not receiving funds under this part. (B)Comparable funding among Title I schoolsIn any case where all of the schools served by a local educational agency receive support under this part, such agency may receive funds under this part for a fiscal year only if, for the preceding fiscal year, the average expenditure per pupil of State and local funds in each higher poverty school is at least 97 percent of the average expenditure per pupil of State and local funds across all lower poverty schools. 
(2)EquivalenceA local educational agency shall be considered to have met the requirements of paragraph (1), and to be eligible to receive funds under this part, if— (A)such agency has filed with the State educational agency current school-by-school listing of per-pupil expenditures of State and local funds for each school served by the agency for the preceding fiscal year; and 
(B)the listing described in subparagraph (A) demonstrates comparability across schools as required by subparagraph (A) or (B) of paragraph (1). (3)BasisA local educational agency may meet the requirements of paragraph (1) across all schools or among schools serving a particular grade span, if the local educational agency compares schools within not more than three grade spans. 
(4)Monitoring 
(A)Regulations by SecretaryNot later than 120 days after the date of the enactment of the Fiscal Fairness Act, the Secretary shall issue regulations concerning State educational agencies’ and local educational agencies’ responsibilities for meeting the requirements of this subsection. (B)Regulations by StatesNot later than 6 months after the date on which the regulations required under subparagraph (A) are issued, each State educational agency receiving funds under this part shall create and distribute to local educational agencies, and make available to the public, regulations on the responsibilities of local educational agencies for meeting the requirements of this subsection. 
(C)Plan by local educational agenciesNot later than 14 months after the date on which regulations required by subparagraph (B) are distributed, each local educational agency receiving funds under this part shall develop and submit to the State educational agency a plan, including a timeline and annual benchmarks, that will ensure comparability as described in paragraph (1) not later than 3 years after the date on which such regulations are distributed. The plan shall be made available to the public. (D)AuditIn each of the fourth and fifth years after the date of enactment of the Fiscal Fairness Act, the Inspector General of the Department shall audit 5 States and 10 local educational agencies to determine progress in meeting the requirements of this section. 
(5)InapplicabilityThis subsection shall not apply to a local educational agency that does not have more than one building for each grade span. (6)ComplianceFor the purpose of determining compliance with paragraph (1), a local educational agency— 
(A)shall exclude State and local funds expended for the excess costs of providing English language instruction for Limited English Proficient students as determined by the local educational agency; (B)shall exclude State and local funds expended for the excess costs of providing services to children with disabilities as determined by the local educational agency; and 
(C)may exclude supplemental State or local funds expended in any school attendance area or school for programs that meet the intent and purpose of this part. (7)No forced transfersNothing in this subsection shall be construed to require the forced or involuntary transfer of any school personnel in order to comply with subparagraph (A) or (B) of paragraph (1). 
(8)Comparability as minimum standard 
(A)In generalNothing in this subsection shall be construed to limit or discourage the allocation of State or local funds to schools served under this part in excess of 100 percent of the average per-pupil expenditure for schools not served under this part. (B)ExceptionIn the case of a local educational agency subject to the requirements of paragraph (1)(B), nothing shall be construed to discourage the allocation of State and local funds to any higher poverty schools served by the local educational agency in excess of 100 percent of the average per-pupil expenditure in lower poverty schools served by the agency. 
(9)Public reporting 
(A)School report cardsBeginning with the first academic year that begins after the date of the enactment of the Fiscal Fairness Act, and for each academic year thereafter, each local educational agency shall include on the school report cards required under section 1111(h)(2) the following: (i)The average per-pupil expenditures of State and local funds for the school. 
(ii)The average per-pupil expenditures of State and local funds for schools in the local educational agency not served under this part or, in the case where all schools in a local educational agency are served under this part, for lower poverty schools. (iii)The mean of average per-pupil expenditures of State and local funds for all schools in the State. 
(B)Current school-by-school listingBeginning with the first academic year that begins after the date of the enactment of the Fiscal Fairness Act and for each academic year thereafter, the State educational agency shall make publicly available the most current school-by-school listings of per-pupil expenditures of State and local funds submitted by each local educational agency, as required under paragraph (2)(A)(i). (10)DefinitionsFor purposes of this subsection: 
(A)Expenditures 
(i)In generalThe term expenditures means— (I)salary expenditures for classroom teachers, including not only base salaries but also incentive pay, bonuses, and supplemental stipends for mentoring or other additional roles; 
(II)salary expenditures for instructional and instructional support staff who are not classroom teachers (such as principals, librarians, paraprofessionals, academic coaches, and curriculum specialists), including not only base salaries but also incentive pay, bonuses, and supplemental stipends for mentoring or other additional roles; (III)salary expenditures for noninstructional staff, including student support staff; and 
(IV)nonpersonnel expenditures such as— (aa)professional development for teachers and other staff; 
(bb)instructional materials and supplies; (cc)computers, software, and other technology; 
(dd)contracted services such as distance learning, art, athletics, and technology services; (ee)library books and media center materials; and 
(ff)such other expenditures as the Secretary of Education may require. (ii)DeterminationsFor purposes of subclauses (I) and (II) of clause (i), in the determination of salary expenditures, salary differentials for years of employment shall be included. 
(B)Higher poverty schoolThe term higher poverty school means a school that is in the highest three quartiles of schools served by a local educational agency, based on the percentage of enrolled students from low-income families. (C)Lower poverty schoolThe term lower poverty school means a school that is in the lowest quartile of schools served by a local educational agency, based on the percentage of enrolled students from low-income families.. 
 
